DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 18, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio’310 in view of DiFoggio’346.
Claim 1
 	DiFoggio’310 discloses a downhole fluid analysis system (a downhole fluid analysis apparatus; paragraph [0016)), comprising: an optical sensor comprising: a light source configured to emit light comprising a plurality of wavelengths (an optical sensing arrangement comprising a light source 401 that provides light comprising multiple wavelengths; paragraph [0044]); a light detector (a photodetector 405 ; paragraph [0044]); and an optical tip through 

    PNG
    media_image1.png
    467
    521
    media_image1.png
    Greyscale

 DiFoggio’310 fails to disclose a piezoelectric helm resonator, wherein the piezoelectric helm resonator generates a resonance response in response to an applied current; and a sensor positioned symmetrically with respect to the piezoelectric helm resonator in at least one direction. DiFoggio’346 discloses a piezoelectric helm resonator (a piezo electric resonator 11; figure 2, paragraph [0024]), wherein the piezoelectric helm resonator generates a resonance response in response to an applied current (the piezo electric resonator 11 outputs a resonant frequency signal in response to an applied current; paragraphs [0020-0021] & [0024]); and a sensor positioned symmetrically with respect to the piezoelectric helm resonator in at least one direction (an electrode 21 positioned symmetrically in a vertical direction of the piezoelectric resonator 11; figure2,paragraph [0026]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the downhole fluid analysis system of 

    PNG
    media_image2.png
    738
    460
    media_image2.png
    Greyscale

Claim 2
 	DiFoggio’310, inview of DiFoggio’346, discloses the downhole fluid analysis system of claim 1. Modified DiFoggio’310 further discloses wherein the light is reflected in the optical tip at one or more reflection points (a light beam is reflected in a fiber 310 at multiple reflection points; paragraph [0026]), and wherein each reflection point generates an evanescent wave in a medium surrounding the optical tip (each reflection point generates an evanescent wave in a sample 303 surrounding the fiber 310; figure 3, paragraphs [0026] & [0031]).


Claim 3
 	DiFoggio’310, in view of DiFoggio'346, discloses the downhole fluid analysis system of claim 1. DiFoggio’310 further discloses wherein the light is internally reflected in the optical tip at a plurality of reflection points (a light beam is reflected in a fiber 310 at multiple reflection points; paragraph [0026]).
Claim 7
 	DiFoggio’310, in view of DiFoggio’346, discloses the downhole fluid analysis system of claim 1. ModifiedDiFoggio’310 further discloses wherein the light detector is a spectrally resolved detector (since the photodetector 405 includes a plurality of detecting elements for different wavelengths, the photodetector 405 is spectrally resolved; paragraph [0039]) and detects intensity of different wavelength in the received light (the photodetector detects intensities of different wavelengths in the reflected light; paragraphs [0039] & [0046]).
Claim 8
 	DiFoggio'310, in view of DiFoggio'346, discloses the downhole fluid analysis system of claim1. Modified DiFoggio’310 further discloses the optical sensor (the optical sensing arrangement; paragraph [0044]). DiFoggio'310 fails to disclose wherein the sensor is positioned symmetrically with respect to the piezoelectric helm resonator. DiFoggio'346 discloses the sensor is positioned symmetrically with respect to the piezoelectric helm resonator (an electrode 22 is positioned symmetrically in a vertical direction of the piezoelectric resonator 11; figure 2, paragraph [0026]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optical sensor of DiFoggio'310 to provide the sensor is positioned symmetrically with respect to the piezoelectric helm resonator, as taught by DiFoggio'346, in .

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio’310 in view of DiFoggio’346 and in further view of Halliburton.
Claim 4
 	DiFoggio’310, in view of DiFoggio’346, discloses the downhole fluid analysis system of claim 1. DiFoggio’310 fails to disclose wherein the light causes fluorescence in a medium surrounding the optical tip, the fluorescence indicative of the presence of oil in the medium. Halliburton discloses wherein the light causes fluorescence in a medium surrounding the optical tip (a light causes fluorescence in a sample surrounding an ultraviolet light source 4 tube; paragraphs [0009] & [0010]), the fluorescence indicative of the presence of oil in the medium (the fluorescence indicates a presence of oil in the sample; paragraphs [0009] & [0010]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optical tip of DiFoggio'310 to provide wherein the light causes fluorescence in a medium surrounding the optical tip, the fluorescence indicative of the presence of oil in the medium as taught by Halliburton, in order to provide the advantages of a reliable and more cost-effective oil identification technique (see paragraph (0003) of Halliburton).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiFoggio’310 in view of DiFoggio’346 and in further view of Lievois.
Claim 5

Claim 6
 	DiFoggio'310, in view of DiFoggio'346, and in further view of Lievois, discloses the downhole fluid analysis system of claim 5. DiFoggio’310 fails to disclose wherein the first wavelength is attenuated by the presence of oil and the second wavelength is attenuated by the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        January 26, 2022